DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0038], line 5, “support are 25” should be “support arm 25”.  (2) in paragraph [0054], line 2, “2” should be “20”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 27, line 3, it is not clear exactly how “the adjustment unit is longitudinally displaceable and pivotable”.  As best understood, the adjustment unit (30) is connected to other levers by pivot pins and it is not displaceable in the longitudinal direction.  Apparently, it is the adapter (34) that is displaceable relative to the outer profile (213).
	In claim 40, “the driver plate” lacks antecedent basis.
	In claim 45, it is not clear what “all adjustment means” is embraced in view of “adjustment means” stated in claim 44.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28, 30-33, 44-47, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘567 (EP 2021567 B1).
Regarding claims 26, 49 and 50, EP shows a flap fitting (10) comprising a lever mechanism having a door bearing lever (26), an adjustment unit (28), and an installation plate (37), where in a flap (6) is fastenable on the installation plate, and a lateral position and an inclination of the installation plate are settable by the adjustment unit (by threaded pin 87, [0086]) in relation to the door bearing lever; and a housing having two parallel side plates (12, 13), wherein the lever mechanism with the door bearing lever and the adjustment unit is retracted between the two side plates in a closed position of the flap fitting (figs. 11 and 12).   The flap fitting is inserted in the side wall (4) of the furniture body (1). 
As to claim 27, the adjustment unit comprises a U-shaped outer profile (82), in which an adapter (80) is mounted so that the adapter is longitudinally displaceable and pivotable ([0083]-[0088]).
As to claim 28, the U-shaped outer profile (82) is integrally formed with the door bearing lever (held integrally by a pivot pin).
As to claim 30, a longitudinal adjustment eccentric (95) is configured for the longitudinal displacement of the adapter (80) in relation to the U-shaped outer 
As to claim 31, the longitudinal adjustment eccentric (95) is rotatably mounted in the U-shaped outer profile and engages with a driver pin positioned eccentrically on the head (fig. 14) in a transversely extending coupling slot (the opening in 80 receiving the eccentric) of the adapter.
As to claim 32, an inclination adjustment screw (87), configured for the inclination adjustment of the adapter in relation to the U-shaped profile, is arranged in the U-shaped outer profile.
As to claim 33, the inclination adjustment screw (87) is screwed using external thread into an internal thread of a receptacle on the U-shaped outer profile ([0086]), wherein a groove is formed on a shaft of the inclination adjustment screw (fig. 14), wherein the groove engages in a receptacle (90) of the adapter in such a way that the inclination adjustment screw is coupled to the adapter so the adapter is rotatable and longitudinally displaceable ([0086]).
As to claim 44, the adjustment unit (28) comprises operable adjustment means (94, 87), which are operable form one side of the adjustment unit (top side of fig. 14).

As to claim 46, all joint axes of the lever mechanism mounted on the door bearing lever are concealed by the two parallel side plates in the closed position of the flap fitting (figures 3(a) and 11).
As to claim 47, the door bearing lever (26) comprises a support section (the end connected to the adjustment unit 28, fig. 11), at which the adjustment means are accessible, and the support section is concealed by the two parallel side plate in the closed position of the flap fitting (fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘567.
EP ‘567 discloses the invention as claimed but for the specific spacing between the two parallel plates.  However, it would have been an obvious matter In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 29 and 34-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 2017/0044812 A1 (Schluge) shows a flap fitting having a door supporting lever attached to an actuating arm.  An adjustment device adjusts the force of the spring acting on the actuating arm.

US 2008/0134464 A1 (Salice) shows a door hinge having two eccentrics in the door mounting plate to adjust the position between a base plate and the mounting plate in two directions.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
August 13, 2021